Appeal by defendant from a judgment of the County Court, Nassau County, rendered April 14, 1976, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Defendant contends that when the County Court accepted his plea of guilty, there was a failure to ascertain whether he had admitted the necessary element of a larcenous intent. The mere fact that defendant was under the influence of drugs when he committed the crime to which he pleaded guilty does not suffice to exonerate him from criminal responsibility therefor (see People v Davis, 33 NY2d 221, 227). Nor does defendant claim in his brief, nor did he claim at the plea-taking or sentence, that his having been under the influence of drugs when he committed the robbery to which he pleaded guilty had rendered him so intoxicated that he did not know what he was doing, or was not aware of the criminal nature of his act, or did not intend the act. Neither does he claim that his act was the result of an irresistible impulse. Hopkins, J. P., Margett, Damiani and Rabin, JJ., concur.